DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2019 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was previously considered by the examiner.

Drawings
The drawings were received on August 21, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted in view of the Specification amendment.

Response to Arguments
Applicant’s arguments, see Remarks , filed February 10, 2022, with respect to Drawing objection have been fully considered and are persuasive in view of the Specification amendment.  The objection of Drawings has been withdrawn. 

Applicant's arguments filed February 10, 2022, with respect to 
Claims 1, 2, 4-7, 14 and 15 rejection under 35 U.S.C. 102(a)(1) as being anticipated by Turpin (U.S. Patent 5384573A) hereinafter "Turpin";
 Claims 3, 8, 9, 13 and 17 rejection under 35 U.S.C. 103 as being obvious over Turpin in view of Mahmoud et al. (U.S. Patent Application Publication 2020/0158862A1), hereinafter "Mahmoud";
Claim 10 rejection under 35 U.S.C. 103 as being obvious over Turpin in view of Mahmoud and further in view of Tokoro (Japanese patent Document JP2012064026A) hereinafter "Tokoro";
Claim 11 rejection under 35 U.S.C. 103 as being obvious over Turpin in view of Mahmoud and further in view of Valiantsin et al. (WIPO PCT Application Publication W02010046101A1), hereinafter "Valiantsin";
Claim 12 rejection under 35 U.S.C. 103 as being obvious over Turpin in view of Mahmoud and further in view of Gyn (Korean Patent Document Publication KR20180045472A), hereinafter "Gyu";
Claims 16 and 17 rejection under 35 U.S.C. 103 as being obvious over Turpin in view of Mahmoud and further in view of Chen et al. (U.S. Patent 10168414B2), hereinafter "Chen";
Claims 19 and 20 rejection under 35 U.S.C. 103 as being obvious over Turpin in view of Mingxing (WIPO PCT Application Publication W02017004918A1), hereinafter "Mingxing",
have been fully considered but they are not persuasive. Applicant submits (Remarks page 9): that Turpin fails to teach or render obvious at least the features of currently amended claim 1 of: 
(a) "obtaining first pose data representative of a pose of a portable device during observation of an environment comprising the object, wherein the pose of the portable device represents a position 
and orientation of the portable device within the environment"; 
(b) "processing the first pose data and transformation data representative of a transformation, 
during the observation of the environment, from a first frame of reference associated with the portable device to a second frame of reference associated with the receiver, to generate second pose data representative of a pose of the receiver during the observation of the environment, wherein the pose of the receiver represents a position and orientation of the receiver within the 
environment"; and 
(c) "processing the second pose data and the distance data to generate the topological model of the object". 
Examiner respectfully disagrees. In the supporting argument Applicant refers to specific portions of Turpin cited by the Examiner (e.g. in Remarks page 11 refers to Examiner’s citations of column 14, lines 58-62 of Turpin, column 14, lines 49-56 and lines 64-68 of Turpin,  column 31, lines 31-34 and column 32, lines 43-49 of Turpin) arguing applicability of the art by comparing cited portions to the Applicant disclosure.  Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Applicant argument on page 11 states: “It is respectfully submitted, however, that a mere position of a transmitter relative to an object is patentably different from the pose of the portable device as recited in currently amended claim 1”. Examiner respectfully disagrees, Turpin column 18 lines 60-65 not previously cited by the Examiner states: “system generates basis functions that are spherical, then each such spherical basis function may be defined by a wavefront curvature as well as the magnitude and the orientation of a spatial frequency vector. The spatial frequency vector may be determined by the point source separation and orientation” broadly interpreted identifies the position (point source separation) and  orientation of subsequent poses of portable device as claimed.
Further Applicant submits “However, nowhere do these passages teach or suggest, "processing the second pose data and the distance data to generate the topological model of the object" as recited in currently amended claim 1… no such second pose data is described or used in anyway in these cited passages of Turpin, especially for processing along with distance data to generate the topological model of the object as recited in currently amended claim 1”. Examiner respectfully disagrees. Without conceding to the argument regarding cited portion not teaching the claimed limitations Examiner respectfully submits that at least column 23 lines 64-68: “a digital processor that sorts data into sets that have the same projection angle. Fan-beam tomographic data passed through a rebinner correspond to nonlinearly spaced, but parallel, projections of an object” broadly interpreted corresponds to the claimed “processing the second pose data and the distance data to generate the topological model of the object” where mentioned each set “that have the same projection angle” is interpreted as a data corresponding to a different pose data. 
Applicant further submits (Remarks page 12): “cited portion of Turpin provides no disclosure or even a hint of generating a topological model based on both pose data and distance data, and thus also fails to teach, "processing the second pose data and the distance data to generate the topological model of the object" as recited in currently amended claim 1”. Examiner respectfully disagrees. Even if the cited portions not explicitly mentioned “topological model” the broadest reasonable interpretation of the “sequential holographic imaging” being the subject matter of Turpin corresponds in scope with creating “topological model” of the object; the "processing the second pose data and the distance data" is provided for example in column 32 lines 43-68 broadly interpreted: “Synthetic Aperture Radar. TSH synthetic aperture radar (SAR) utilizes radio frequency (rf) electromagnetic waves in an application of the first alternative sensing method described herein or its variation. Sensing methods that are forms of the second alternative sensing method described herein and its variation may be applied to SAR, but for practical reasons they are less preferable. A sensing means may be located on a flying aircraft in order to vary the orientation of spatial frequency components of emitted radio waves (portable device poses in sense of device  both orientation and position- Examiner’s comment). The magnitude of the spatial frequency components may be varied by a combination of change in the aircraft altitude and transmitted rf frequency. The flying aircraft need not be confined to a straight line path, since the controller may instruct the ImSyn TM to generate any basis function component (pose data transformation- Examiner’s comment). The transmitter and receiver need not be positioned only in far-field locations, because the ImSyn TM embodiments may also generate the curved basis functions that result from near-field scattering from the object. FIG. 9 illustrates an example of a sensing scenario and system for SAR applications. Any basic ImSyn TM embodiment is most generally appropriate for reconstruction of SAR images. SAR images typically represent the spatial distribution of radar reflectance over a region of the Earth's (or planet's) surface.”, here is the transmission position for the source corresponds to a first pose, receiving point corresponds to the second pose, controller performs the pose data transformation. 
The rejections have been respectfully maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turpin (U.S. Patent 5384573A) hereinafter “Turpin”.
Regarding claim 1, Turpin teaches a method of generating a topological model of an object (Turpin column 2 lines 45-47: “In the case of radar, for example, an object may be modeled as a set of diffraction gratings that combine to form the object reflectivity”), the method comprising: obtaining first pose data representative of a pose of a portable device during observation of an environment comprising the object (Turpin column 14 lines 58-62: “The position of the transmitter 92 relative to the object 100 is also known by the controller 112. The controller's knowledge enables the controller to determine the direction of the radio wave propagation”), wherein the pose of the portable device represents a position and orientation of the portable device within the environment (column 18 lines 60-65: “system generates basis functions that are spherical, then each such spherical basis function may be defined by a wavefront curvature as well as the magnitude and the orientation of a spatial frequency vector. The spatial frequency vector may be determined by the point source separation and orientation” the position of the point source is defined by “point source separation” and  orientation of subsequent poses of portable device- Examiner’s note); 
obtaining distance data representative of a distance between the object and a receiver during the observation of the environment, using at least one radio waveform reflected from the object and received by the receiver (Turpin Abstract: “providing a representation of the magnitude and direction of the distance between points on the target area which produce reflections that travel in phase to the observation location”; column 5 lines 21-28: “The receiver 8 receives a signal reflected by the object 10 and compares the received signal to a reference signal. The amplitude and the phase of the basis functions of the object 10 may be obtained by this comparison. The receiver 8 produces an output signal that corresponds to the amplitude and the phase of the received signal. Representative examples of a receiver 8 include a radio antenna”; column 14 lines 42-43: “The reflected radar wave is captured by the antenna 104 and the receiver 94”); 
processing the first pose data and transformation data representative of a transformation, during the observation of the environment (Turpin column 30 lines 66-68, Column 31 lines 1-4: “In the case of synthetic aperture radar (SAR), for example, a transceiver mounted on a moving aircraft samples the spatial frequency components of the object. Each position defines a different spatial frequency. To avoid frequency samples off of a rectangular grid, the aircraft could only sample at a discrete set of spatial positions (spatial positions of the aircraft are interpreted as portable device poses: first pose, second pose etc.- Examiner’s note)”; column 34 lines 8-10: “composing an image from frequency data, the system decomposes an image into frequency (or other basis function) components”- transformation data representative of a transformation- Examiner’s note), from a first frame of reference associated with the portable device (Pulse transmission point position and aircraft orientation information- Examiner’s note) to a second frame of reference associated with the receiver (Pulse receiving point position and aircraft orientation information- Examiner’s note), to generate second pose data representative of a pose of the receiver during the observation of the environment, wherein the pose of the receiver represents a position and orientation of the receiver within the environment (Turpin Fig 1, 4, 9a. Column 5 lines 14-30: “in FIG. 1, in its preferred embodiment the sensing system 2 also includes a detector or receiver 8. The receiver 8 performs the function of measuring the response of the object 10 to the signal 20 transmitted by the transmitter 6. The receiver 8 receives a signal reflected by the object 10 and compares the received signal to a reference signal. The amplitude and the phase of the basis functions of the object 10 may be obtained by this comparison. The receiver 8 produces an output signal that corresponds to the amplitude and the phase of the received signal. Representative examples of a receiver 8 include a radio antenna, a photodetector, an x-ray detector or an acoustic transducer (depending on the transmitted signal)”; “Fig 4 shows an example of a co-ordinate system for a transmitter and a receiver that are not co-located”- corresponds to points of emission and receiving of the pulse signal by the aircraft based SAR- Examiner’s comment; column 30 lines 66-68- column 31 lines 1-4: “In the case of synthetic aperture radar (SAR), for example, a transceiver mounted on a moving aircraft samples the spatial frequency components of the object. Each position defines a different spatial frequency. To avoid frequency samples off of a rectangular grid, the aircraft could only sample at a discrete set of spatial positions”); and 
processing the second pose data and the distance data to generate the topological model of the object (Turpin column 14 lines 49-56: “A comparator 109 then compares the corrected return signal with the range-delayed transmitted signal from the range delay module 102. Based upon this comparison, the comparator 109 produces output signals corresponding to the amplitude and to the phase of the measured basis function. These amplitude and phase signals are then passed to the controller for processing”; column 14 lines 64-68: “The radio wave's spatial frequency and the amplitude and phase of the return signal after the comparator 109 are used by the Im-Syn TM system to reconstruct a component of the object's image”).

Regarding claim 2, Turpin teaches claimed invention as shown above for the claim 1, Turpin further teaches the receiver comprises at least one antenna of the portable device (Turpin column 14 lines 42-43: “The reflected radar wave is captured by the antenna 104 and the receiver 94”).

Regarding claim 4, Turpin teaches claimed invention as shown above for the claim 1, Turpin further teaches transmitting the at least one radio waveform using a transmitter of a transceiver comprising the receiver, for reflection from the object (Turpin column 8 lines 65-66: “If the transmitter and receiver are located at the same point rtr as shown, for example, as transceiver 48 in Fig. 5… This sensing system may be referred to as a monostatic sensing system”; column 14 lines 37-40: “The original signal pulse is amplified and emitted by a transmitter 92 and an antenna 104 over time. The pulse propagates to the object and is reflected back to the antenna 104 by the spatial component of the object 100. The reflected radar wave is captured by the antenna 104 and the receiver 94”).

Regarding claim 5, Turpin teaches claimed invention as shown above for the claim 1, Turpin further teaches the at least one radio waveform comprises a radio waveform originated from a transmitter of a device separate from the portable device (Turpin column 3 lines 45-46: “FIG. 4 shows an example of a co-ordinate system for a transmitter and a receiver that are not co-located”; column 8 lines 61-64: “This sensing system may be referred to as a bi-static system, since. the transmitter and receiver are at two different locations”).

Regarding claim 6, Turpin teaches claimed invention as shown above for the claim 1, Turpin further teaches the at least one radio waveform is beamformed such that the at least one radio waveform is transmitted in a beamformed direction (Turpin column 3 lines 60-62: “Figs. 9a and 9b show an example of how a first  alternative sensing method may be used in a Synthetic Aperture Radar or "SAR" system”; column 14 lines 20-24: “The receiver 94 includes electronic components for determining the phase of a return signal with respect to a reference wave. The SAR system 91 is carried by the aircraft 96 some distance (or range) away from an object 100”).

Regarding claim 7, Turpin teaches claimed invention as shown above for the claim 6, Turpin further teaches obtaining beamforming data representative of at least one beamforming parameter associated with beamforming of the at least one radio waveform; and using the beamforming data to obtain the distance data (Turpin column 14, lines 25-36: “In the SAR system example illustrated in FIG. 9b, the sensing process proceeds as follows: The controller (not illustrated) initiates a signal pulse to be produced by a reference signal generator 98. The frequency of the signal pulse may be pre-programmed into the reference signal generator 98, or alternatively it may be determined by the controller itself. A delayed copy of the signal generated by the reference signal generator 98 is also produced by a range delay module 102. The length of the delay is equal to the length of the round trip propagation time of the sensing wave to the center of the coordinate system”- “distance information”- Examiner’s note).

Regarding claim 15, Turpin teaches a portable device (Turpin column 32 lines 50-51: “A sensing means may be located on a flying aircraft”) comprising: 
a receiver (Turpin column 33 lines 1-4: “Inverse Synthetic Aperture Radar (ISAR) may image moving airborne objects with a fixed transmitter/receiver in a method that is algorith­mically similar to SAR”);
storage (Turpin column 34 lines 42-49: “Storage or Memory Retrieval. A TSH system may be applied to the retrieval of data and the reconstruction of images from some forms of spatial storage media. Stored information may be represented as superpositions of distributed, weighted basis functions. The storage media for which TSH may be applicable include those which represent the stored data in two or three dimensions in a region or volume of material”) for storing: first pose data representative of a pose of the portable device during observation of an environment comprising an object (Turpin column 14 lines 58-62: “The position of the transmitter 92 relative to the object 100 is also known by the controller 112. The controller's knowledge enables the controller to determine the direction of the radio wave propagation”), wherein the pose of the portable device represents a position and orientation of the portable device within the environment  (column 18 lines 60-65: “system generates basis functions that are spherical, then each such spherical basis function may be defined by a wavefront curvature as well as the magnitude and the orientation of a spatial frequency vector. The spatial frequency vector may be determined by the point source separation and orientation” the position of the point source is defined by “point source separation” and  orientation of subsequent poses of portable device- Examiner’s note);
distance data representative of a distance between the object and a receiver during the observation of the environment (Turpin Abstract: “providing a representation of the magnitude and direction of the distance between points on the target area which produce reflections that travel in phase to the observation location”); and 
a topological model of the object (Turpin column 34 lines 1-5: “ImSyn TM and multi-frequency systems perform Fourier transforms of the sensed data. A non-Fourier alter­nate ImSyn TM system, as discussed herein, may perform other types of transforms as defined by its architecture”); 
at least one processor communicatively coupled to the storage (Turpin column 34 lines 23-26: “The control of the image synthesis system for use as a two-dimensional DCT processor essentially amounts to inputting these phase parameters into the system”); and 
a model generation engine operable to: obtain the first pose data (column 36 lines 3-14: “controller means, in communication with the transmitter means and the receiver means, for selecting the frequency of the radiation transmitted by the transmitter means, the controller means further comprising means for generating an output corresponding to the amplitude, the phase and the spatial frequency of the radiation reflected by the object, basis function generator means, in communication with the controller means, for generating an output corresponding to one of the plurality of basis functions of the object in response to the output of the controller means”); 
obtain the distance data using at least one radio waveform reflected from the object and received by the receiver (Turpin Abstract: “providing a representation of the magnitude and direction of the distance between points on the target area which produce reflections that travel in phase to the observation location”; column 5 lines 21-28: “The receiver 8 receives a signal reflected by the object 10 and compares the received signal to a reference signal. The amplitude and the phase of the basis functions of the object 10 may be obtained by this comparison. The receiver 8 produces an output signal that corresponds to the amplitude and the phase of the received signal. Representative examples of a receiver 8 include a radio antenna”; column 14 lines 42-43: “The reflected radar wave is captured by the antenna 104 and the receiver 94”); 
process the first pose data and transformation data representative of a transformation, during the observation of the environment  (Turpin column 30 lines 66-68, Column 31 lines 1-4: “In the case of synthetic aperture radar (SAR), for example, a transceiver mounted on a moving aircraft samples the spatial frequency components of the object. Each position defines a different spatial frequency. To avoid frequency samples off of a rectangular grid, the aircraft could only sample at a discrete set of spatial positions (spatial positions of the aircraft are interpreted as portable device poses: first pose, second pose etc.- Examiner’s note)” ; column 34 lines 8-10: “composing an image from frequency data, the system decomposes an image into frequency (or other basis function) components”- transformation data representative of a transformation- Examiner’s note), from a first frame of reference associated with the portable device (Pulse transmission point position and aircraft orientation information- Examiner’s note) to a second frame of reference associated with the receiver (Pulse receiving point position and aircraft orientation information- Examiner’s note), to generate second pose data representative of a pose of the receiver during the observation of the environment, wherein the pose of the receiver represents a position and orientation of the receiver within the environment (Turpin Fig 1, 4, 9a. Column 5 lines 14-30: “in FIG. 1, in its preferred embodiment the sensing system 2 also includes a detector or receiver 8. The receiver 8 performs the function of measuring the response of the object 10 to the signal 20 transmitted by the transmitter 6. The receiver 8 receives a signal reflected by the object 10 and compares the received signal to a reference signal. The amplitude and the phase of the basis functions of the object 10 may be obtained by this comparison. The receiver 8 produces an output signal that corresponds to the amplitude and the phase of the received signal. Representative examples of a receiver 8 include a radio antenna, a photodetector, an x-ray detector or an acoustic transducer (depending on the transmitted signal)”; “Fig 4 shows an example of a co-ordinate system for a transmitter and a receiver that are not co-located”- corresponds to points of emission and receiving of the pulse signal by the aircraft based SAR- Examiner’s comment; column 30 lines 66-68- column 31 lines 1-4: “In the case of synthetic aperture radar (SAR), for example, a transceiver mounted on a moving aircraft samples the spatial frequency components of the object. Each position defines a different spatial frequency. To avoid frequency samples off of a rectangular grid, the aircraft could only sample at a discrete set of spatial positions”); and 
process the second pose data and the distance data to generate the topological model of the object (Turpin column 14 lines 49-56: “A comparator 109 then compares the corrected return signal with the range-delayed transmitted signal from the range delay module 102. Based upon this comparison, the comparator 109 produces output signals corresponding to the amplitude and to the phase of the measured basis function. These amplitude and phase signals are then passed to the controller for processing”; column 14 lines 64-68: “The radio wave's spatial frequency and the amplitude and phase of the return signal after the comparator 109 are used by the Im-Syn TM system to reconstruct a component of the object's image”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turpin in view of Mahmoud et al. (U.S. Patent Application Publication 2020/0158862A1) hereinafter “Mahmoud”.
In regards of claim 3 Turpin teach the claimed invention as shown above for the claim 2. 
Turpin does not teach each of the at least one antenna is a cellular communications antenna, respectively.
Mahmoud teaches each of the at least one antenna is a cellular communications antenna, respectively (Mahmoud paragraph [0036]: “a handheld device may be a mobile phone (e.g., cellular phone)”;  [0256]: “Examples of these wireless communication systems used for positioning are, such as, those provided by cellular phone towers and signals” Cellular communication devices imply cellular communications antennae (Examiner’s remark)).
Since “the at least one antenna being a cellular communications antenna” is a key factor in the success of the method of generating a topological model of an object. As discussed by Turpin, “Representative examples of a receiver 8 include a radio antenna”. This practice is well known in the radar art and would follow in the method of generating a topological model of an object.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to use “the at least one antenna being a cellular communications antenna” and to incorporate it into the method of Turpin since there are a finite number of identified, predictable potential solutions (i.e., cellular communications antenna, phased array antenna et c.) to the recognized need to provide receiving antenna of a portable device in Turpin’s method and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.	
	
	
In regards of claim 8 Turpin teaches the claimed invention as shown above for the claim 1. 
Turpin does not teach the portable device is a smartphone or an augmented reality (AR) device. 
Mahmoud teaches the portable device is a smartphone or an augmented reality (AR) device (Mahmoud paragraph [0036]: “the mobility of the device within the platform is "unconstrained" is a person in a vessel or vehicle, where the person has a portable device such as a smartphone in the their hand”).
Since “the smartphone being a portable device” is a key factor in the success of the method of generating a topological model of an object. As discussed by Turpin, “sensing method comprises electronically interfering the waves received from an object to be imaged with a corresponding set of electronic representations of reference waves emitted from a fixed point”. This practice is well known in the radar art and would follow in the method of generating a topological model of an object.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to use “the smartphone being a portable device” and to incorporate it into the method of Turpin since there are a finite number of identified, predictable potential solutions (i.e., smartphone, portable sonar, portable LIDAR et c.) to the recognized need to provide a portable device in Turpin’s method and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.	

	In regards of claim 9 Turpin teaches the claimed invention as shown above for the claim 1. 
Turpin does not teach the portable device comprises an image capture device, and the method comprises processing image data representative of the observation of the environment captured by the image capture device to obtain the pose data. 
Mahmoud teaches the portable device comprises an image capture device (Mahmoud paragraph [0112]: “a closed-form radar measurement model that employs information from a supplemental sensor is schematically depicted in FIG. 10. Suitable types of supplemental sensors include an optical camera, a thermal camera and an infra-red imaging sensor, which may be implemented as external sensor 116 or auxiliary sensor 114 of device 100 or in any other desired manner”), and the method comprises processing image data representative of the observation of the environment captured by the image capture device to obtain the pose data (Mahmoud paragraph [0112]: “a second correspondence is determined between the objects detected and classified by the supplemental sensor (labelled with range ranges) and objects in the map. Resolving the camera/map correspondence leads to knowing the position of objects in the global frame (absolute position). As such, the absolute positioning of the objects and their ranges may be used to build a closed form measurement model as a function of the states of the platform”).
Since obtaining pose data of portable device is a key factor in the success of method of generating a topological model of an object. As discussed by Turpin, “The function s(p,φ) may be referred to as a projection of an object at orientation φ. The variable p denotes the distance from the origin in the one-dimensional projection, and the angle φ denotes the rotation of the projection from the x axis” defines the orientation of the observed object in relation of the portable device. This practice is well known in the radar art and would follow in the method of generating a topological model of an object.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform the observation of the environment captured by the image capture device to obtain the pose data and to incorporate it into the system of Turpin since there are a finite number of identified, predictable potential solutions (i.e., using imaging device, gyroscope, et c.) to the recognized need to define the orientation of the observed object in relation of the portable device and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success using the imaging device.

In regards of claim 13 Turpin teaches the claimed invention as shown above for the claim 1. 
Turpin does not teach the at least one radio waveform has a frequency within a range of approximately 40 gigahertz (GHz) to approximately 60 GHz.
Mahmoud teaches the at least one radio waveform has a frequency within a range of approximately 40 gigahertz (GHz) to approximately 60 GHz (Mahmoud paragraph [0044]: “For example, the 802.llad (WiGIG™) standard includes the capability for devices to communicate in the 60 GHz frequency band over four, 2.16 GHz-wide channels, delivering data rates of up to 7 Gbps”).
Since one radio waveform having a frequency within a range of approximately 40 gigahertz (GHz) to approximately 60 GHz is a key factor in the success of the method of generating a topological model of an object. As discussed by Turpin (column 3 lines 16-24), “system in accordance with the present invention may be applied to imaging applications which include, for example, visible light photography, microscopy, ultrasonic imaging, tomography applications including CT scanning and magnetic resonance imaging, radar applications such as synthetic aperture radar (SAR), LIDAR, and ISAR, and seismological imaging”. This practice is well known in the radar art and would follow in “communication with the transmitter means and the receiver means, for selecting the frequency of the radiation transmitted by the transmitter means”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to use at least one radio waveform having a frequency within a range of approximately 40 gigahertz (GHz) to approximately 60 GHz and to incorporate it into the system of Turpin since there are a finite number of identified, predictable potential solutions (i.e., CT scanning and magnetic resonance imaging, radar applications such as synthetic aperture radar (SAR) at any chosen frequency (including 40-60GHz), LIDAR, and ISAR, and seismological imaging) to the recognized need , for selecting the frequency of the radiation transmitted by the transmitter means and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success using waveforms within a range of approximately 40 GHz to approximately 60 GHz.

In regards of claim 17 Turpin teaches the claimed invention as shown above for the claim 15. 
Turpin does not teach the portable device comprises an image capture device, and the model generation engine is operable to process image data representative of the observation of the environment captured by the image capture device to obtain the second pose data.
Mahmoud teaches the portable device comprises an image capture device (Mahmoud paragraph [0112]: “a closed-form radar measurement model that employs information from a supplemental sensor is schematically depicted in FIG. 10. Suitable types of supplemental sensors include an optical camera, a thermal camera and an infra-red imaging sensor, which may be implemented as external sensor 116 or auxiliary sensor 114 of device 100 or in any other desired manner”), and the model generation engine is operable to process image data representative of the observation of the environment captured by the image capture device to obtain the second pose data (Mahmoud paragraph [0112]: “a second correspondence is determined between the objects detected and classified by the supplemental sensor (labelled with range ranges) and objects in the map. Resolving the camera/map correspondence leads to knowing the position of objects in the global frame (absolute position). As such, the absolute positioning of the objects and their ranges may be used to build a closed form measurement model as a function of the states of the platform”).
Since obtaining pose data of portable device is a key factor in the success of device for generating a topological model of an object. As discussed by Turpin, “The function s(p,φ) may be referred to as a projection of an object at orientation φ. The variable p denotes the distance from the origin in the one-dimensional projection, and the angle φ denotes the rotation of the projection from the x axis” defines the orientation of the observed object in relation of the portable device. This practice is well known in the radar art and would follow in the device for generating a topological model of an object.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform the observation of the environment captured by the image capture device to obtain the pose data and to incorporate it into the system of Turpin since there are a finite number of identified, predictable potential solutions (i.e., using imaging device, gyroscope, et c.) to the recognized need to define the orientation of the observed object in relation of the portable device and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success using the imaging device.

In regards of claim 18 Turpin teaches the claimed invention as shown above for the claim 15. 
Turpin does not teach the portable device comprising at least one of an inertial measurement unit (IMU) or a depth sensor for use in obtaining the first pose data.
Mahmoud teaches the portable device comprising at least one of an inertial measurement unit (IMU) or a depth sensor for use in obtaining the first pose data (Mahmoud paragraph [0146]: “The measurement provided by the IMU is the control input”).
Since obtaining pose data of portable device is a key factor in the success of device for generating a topological model of an object. As discussed by Turpin, “One of the major challenges facing researchers and engineers working on the development of autonomous vehicles, is fulfilling the system requirement of estimating the vehicles' pose in real-time within certain accuracy and availability constraints. Traditional systems used for such estimation include Inertial Measurement Units (IMU) and Global Navigation Satellite System (GNSS). IMU-based systems provide relative pose estimation accurate in short time” defines the pose of portable device with IMU. This practice is well known in the art and would follow in the device for generating a topological model of an object.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to use at least one of an inertial measurement unit (IMU) in obtaining the pose data and to incorporate it into the portable device of Turpin since there are a finite number of identified, predictable potential solutions (i.e., using IMU, imaging device, gyroscope, et c.) to the recognized need to define the pose of the portable device and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success using the IMU.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Turpin in view of Mahmoud and further in view of Tokoro (Japanese Patent Document Publication JP2012064026A) hereinafter “Tokoro”.		
In regards of claim 10 Turpin and Mahmoud teach the claimed invention as shown above for the claim 9. 
Neither Turpin nor Mahmoud teach the image data represents at least one image in which at least part of the object is obscured by a further object and the at least one radio waveform is transmitted through the further object before and after being reflected from the object and before being received by the receiver. 
Tokoro teaches the image data represents at least one image in which at least part of the object is obscured by a further object and the at least one radio waveform is transmitted through the further object before and after being reflected from the object and before being received by the receiver (Tokoro paragraph [0045]: “As shown in the image of FIG. 2D, when the object 22 and the object 21 are separated by a certain distance or more, the object 21 is hidden by the object 22 when viewed from the own vehicle.
Therefore, the image processing unit 131 sets one first image processing area 23 for the object 22, and the determination unit 132 acquires the image information of the object 22. On the other hand, as shown in the image of FIG. 2D, since the object 22 and the object 21 are separated by a certain distance or more, radar detection is performed even if the object 21 is hidden by the object 22 on the image of FIG. 2D. The unit 11 can acquire radar information for each of the object 22 and the object 21”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of generating a topological model of an object taught in combination by Turpin and Mahmoud to include the image data representing at least one image in which at least part of the object is obscured by a further object and the at least one radio waveform is transmitted through the further object before and after being reflected from the object and before being received by the receiver of Tokoro in order to integrate the radar measurements directly in the “navigation solution generated based at least in part on the obtained motion sensor data” (Mahmoud Abstract). As in the method of generating a topological model of an object taught in combination by Turpin and Mahmoud, it is within the capabilities of one of ordinary skill in the art to include the image data representing at least one image in which at least part of the object is obscured by a further object and the at least one radio waveform is transmitted through the further object before and after being reflected from the object and before being received by the receiver with the predicted result of facilitating the integrating the radar measurements directly in the navigation solution  as needed in Mahmoud.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turpin in view of Mahmoud and further in view of Valiantsin et al. (WIPO PCT Patent Document Publication WO2010/046101A1) hereinafter “Valiantsin”.	
In regards of claim 11 Turpin and Mahmoud teach the claimed invention as shown above for the claim 9. 
Neither Turpin nor Mahmoud teach processing the second pose data and the distance data comprises processing the second pose data, the distance data and the image data to generate the topological model of the object, wherein the image data represents at least one color image of the environment and a color of the topological model is derived from the at least one color image.
Valiantsin teaches processing the second pose data and the distance data comprises processing the second pose data, the distance data and the image data to generate the topological model of the object, wherein the image data represents at least one color image of the environment and a color of the topological model is derived from the at least one color image (Valiantsin paragraph [0014]: “A redundant representation is used in which each model component is described by its position and orientation in a world coordinate frame. This defines a model that enforces the kinematic constraints implied by the model's joints. The redundant representation allows it to be color-based and edge-based”; paragraph [0240]: “a difference between a set of parameters of gesture elements (pose data) that belongs to the gesture description 1310 and a set of parameters that belongs to gesture elements of a comparison gesture can be determined, for example using a mathematical distance measure”; paragraph [0039]: “In an exemplary embodiment according to the invention, the device is designed to identify pixels, the color value of which lies in a predetermined range, as pixels belonging to a gesture area”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of generating a topological model of an object taught in combination by Turpin and Mahmoud to include processing the pose data and the distance data comprises processing the pose data, the distance data and the image data to generate the topological model of the object, wherein the image data represents at least one color image of the environment and a color of the topological model is derived from the at least one color image of Valiantsin in order “to aid in classifying the type of object” (Mahmoud paragraph [0109]). As in the method of generating a topological model of an object taught in combination by Turpin and Mahmoud, it is within the capabilities of one of ordinary skill in the art to include processing the pose data and the distance data comprises processing the pose data, the distance data and the image data to generate the topological model of the object, wherein the image data represents at least one color image of the environment and a color of the topological model is derived from the at least one color image of Valiantsin with the predictable result of aiding in classifying objects as needed in Mahmoud.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Turpin in view of Mahmoud and further in view of Gyu (Korean Patent Document Publication KR20180045472A) hereinafter “Gyu”.	
In regards of claim 12 Turpin and Mahmoud teach the claimed invention as shown above for the claim 9. 
Neither Turpin nor Mahmoud teach processing the image data to obtain attenuation data representative of an estimated attenuation of the at least one radio waveform by at least part of the object; and using the attenuation data to obtain the distance data.
Gyu teaches processing the image data to obtain attenuation data representative of an estimated attenuation of the at least one radio waveform by at least part of the object; and using the attenuation data to obtain the distance data (Gyu paragraph [0014]: “An attenuation parameter estimator for estimating a second distance to the vehicle and comparing the first distance with the second distance to estimate an attenuation parameter, and the strength of a radio signal received from the second vehicle and the estimated attenuation parameter or received from a nearby vehicle It is possible to provide a distance measuring apparatus using the strength of a radar and a radio signal including a distance estimator for estimating a distance to a second vehicle by using one attenuation parameter”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of generating a topological model of an object taught in combination by Turpin and Mahmoud to include processing the image data to obtain attenuation data representative of an estimated attenuation of the at least one radio waveform by at least part of the object and using the attenuation data to obtain the distance data of Gyu in order to use “the radar measurements …to project the platform's state in the map and then the distance to the nearest object is used as an input to the measurement model”. As in the method of generating a topological model of an object taught in combination by Turpin and Mahmoud, it is within the capabilities of one of ordinary skill in the art to include processing the image data to obtain attenuation data representative of an estimated attenuation of the at least one radio waveform by at least part of the object and using the attenuation data to obtain the distance data with the predictable result providing “the distance to the nearest object to be used as an input to the measurement model” as needed in Mahmoud.

Claim 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turpin in view of Mahmoud and further in view of Chen et al. (U.S. Patent 10168414B2) hereinafter “Chen”.
In regards of claim 16 Turpin teaches the claimed invention as shown above for the claim 15. 
Turpin does not teach the portable device is a smartphone and the receiver comprises a plurality of cellular communications antennae. 
 Mahmoud teaches the portable device is a smartphone (Mahmoud paragraph [0036]: “the mobility of the device within the platform is "unconstrained" is a person in a vessel or vehicle, where the person has a portable device such as a smartphone in the their hand”).
Since “the smartphone being a portable device” is a key factor in the success of the device for generating a topological model of an object. As discussed by Turpin, “sensing method comprises electronically interfering the waves received from an object to be imaged with a corresponding set of electronic representations of reference waves emitted from a fixed point”. This practice is well known in the radar art and would follow in the method of generating a topological model of an object.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to use “the smartphone being a portable device” and to incorporate it into the device of Turpin since there are a finite number of identified, predictable potential solutions (i.e., smartphone, portable sonar, portable LIDAR et c.) to the recognized need to provide a portable device in Turpin’s device for generating a topological model of an object and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.
Neither Turpin nor Mahmoud teach the receiver comprises a plurality of cellular communications antennae.
Chen teaches the receiver comprises a plurality of cellular communications antennae (Chen column 5 lines 3-5: “The method can include determining a coarse position of the terminal device using at least one of Wi-Fi, Bluetooth, or cellular signals”; column 26 lines 7-10: “In multiple antenna, transmitter and/or receiver embodiments, the multiple antennas, transmitters and/or receivers may operate completely independently of each other or they may operate in conjunction with each other”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the portable device taught in combination by Turpin and Mahmoud to include the receiver comprising a plurality of cellular communications antennae of Chen in order to facilitate desirable “better range accuracy and resolution” (Mahmoud paragraph [0062]). As in the portable device taught in combination by Turpin and Mahmoud, it is within the capabilities of one of ordinary skill in the art to include the receiver comprising a plurality of cellular communications antennae with the predictable result of improving “range accuracy and resolution” as needed in Mahmoud).

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turpin in view of Mingxing (WIPO PCT Patent Application Document Publication WO2017004918A1) hereinafter “Mingxing”.
In regards of claim 19 Turpin teaches the claimed invention as shown above for the claim 15. 
Turpin further teaches the storage comprises: 
a domain for storing the topological model (Turpin column 34 lines 42-49: “Storage or Memory Retrieval. A TSH system may be applied to the retrieval of data and the reconstruction of images from some forms of spatial storage media. Stored information may be represented as superpositions of distributed, weighted basis functions. The storage media for which TSH may be applicable include those which represent the stored data in two or three dimensions in a region or volume of material”); and 
for storing application data representative of at least one application (Turpin column 34 lines 1-5: “ImSyn TM and multi-frequency systems perform Fourier transforms of the sensed data. A non-Fourier alter­nate ImSyn TM system, as discussed herein, may perform other types of transforms as defined by its architecture”);
Turpin does not teach a first security domain and
a second security domain and 
the portable device further comprises: 
a security system to control data transfer between the first security domain and the second security domain, wherein the security system is arranged to prevent the at least one application from accessing the topological model.
Mingxing teaches a first security domain and
a second security domain and 
the portable device further comprises: 
a security system to control data transfer between the first security domain and the second security domain (Mingxing page 4 lines 155-160: “The system adopted by the electronic device described in this embodiment may be various types of systems, such as an Android system. In a specific implementation process, the system of the electronic device can be divided into three domains, namely a system domain, a first security level domain, and a second security level domain. The system domain is a self-contained system-level application for system installation, and the applications installed in the first security level domain and the second security level domain are applications installed after the system is installed”), wherein the security system is arranged to prevent the at least one application from accessing the topological model (Mingxing page 4 lines 122-125: “A security control method, device, and computer storage medium in the embodiments of the present invention assign applications to security domains with different security levels, and prohibit applications in security domains with low security levels from accessing applications in security domains with high security levels”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify portable device of Turpin to include a security system to control data transfer between the first security domain and the second security domain of Mingxing in order to enable an ImSyn TM system to be used for transformation when “it runs in a reverse mode in comparison to an image synthesis application” (Turpin column 34 lines 7-8). As in the portable device of Turpin, it is within the capabilities of one of ordinary skill in the art to include a security system to control data transfer between the first security domain and the second security domain of Mingxing with the predictable result of separating the transformation application and synthesis application as needed in Turpin.

In regards of claim 20 Turpin and Mingxing teach the claimed invention as shown above for the claim 19. 
Turpin further teaches the portable device comprising a measurement generation engine to process the topological model to obtain measurement data based on a proportion of at least part of the object (Turpin claim 7: “the system comprising: measuring means for measuring the amplitude, the phase and the spatial frequency of radiation reflected by the object”). 
Turpin does not teach the security system is arranged to allow an application of the at least one application to access the measurement data.
Mingxing teaches the security system is arranged to allow an application of the at least one application to access the measurement data (Mingxing page 13 lines 532-533: “Applications running in the first security domain can access each other, that is, data within the enterprise can be shared”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the portable device taught in combination by Turpin and Mingxing to further include the security system arranged to allow an application of the at least one application to access the measurement data taught by Mingxing in order to “generate a plurality of signals corresponding to the plurality of measured amplitudes, phases and frequencies,… to thereby recreate the basis functions” (Turpin column 37 lines 15-20). As in the portable device taught in combination by Turpin and Mingxing, it is within the capabilities of one of ordinary skill in the art to include the security system arranged to allow an application of the at least one application to access the measurement data taught by Mingxing with the predictable result of enabling creation of the basis functions as needed in Turpin.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Turpin in view of Shekhar et al. (U.S. Patent Application Publication 2018/0132116A1) hereinafter “Shekhar”.
Regarding claim 21, Turpin teaches claimed invention as shown above for the claim 6. Turpin does not teach the at least one radio waveform is beamformed in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards. 
Shekhar teaches the at least one radio waveform is beamformed in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards (Shekhar paragraph [0038]: “In some embodiments, communications module 126 may employ a Wireless Local Area Network (WLAN) conforming to Institute for Electrical and Electronic Engineers (IEEE) 802.11 protocols, featuring multiple transmit and receive chains to provide increased bandwidth and achieve greater throughput”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of generating a topological model of an object taught by Turpin the at least one radio waveform beamformed in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards as taught by Shekhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method of generating a topological model of an object taught by Turpin, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include with the at least one radio waveform beamformed in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards as taught by Shekhar predictable result of transmitted signal being spatially modulated with a waveform as needed in Turpin (column 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landfors et al. (European Patent Application Publication EP2757013A1) teaches a vehicle driver assist arrangement;
Lasky et al. (U.S. Patent 6621448B1) teaches a non-contact radar system for reconstruction of scenes obscured under snow and similar material;
Fuchs et al. (U.S. Patent 11036237B2) teaches a radar-based system and method for real-time simultaneous localization and mapping;
Georgy et al. (U.S. Patent Application Publication 2016/0061605A1) teaches a method and apparatus for using multiple filters for enhanced portable navigation;
Ahmed et al. (U.S. Patent Application Publication 2018/0112983A1) teaches a method and system for global shape matching a trajectory;
Ahmed et al. (U.S. Patent Application Publication 2020/0370920A1) teaches a method and system for map improvement using feedback from positioning based on radar and motion sensors;
Denis et al. (U.S. Patent Application Publication 2011/0163905A1) teaches a method and system for aiding environmental characterization by ultra-wideband radiofrequency signals;
Barnes et al. (U.S. Patent Application Publication 2002/0175850A1) teaches a method of envelope detection and image generation;
Sakai et al. (U.S. Patent Application Publication 2010/0127916A1) teaches a shape measurement instrument and shape measurement method;
Heath et al. (U.S. Patent Application Publication 2017/0212234A1) teaches determining distance to a target object utilizing wireless devices operating as radar devices;
Kajiki et al. (U.S. Patent Application Publication 2014/0132441A1) teaches an object detection apparatus and method;
Baath et al. (U.S. Patent Application Publication 2007/0109177A1) teaches a multi-dimensional imaging method and apparatus;
Josefsberg et al. (U.S. Patent 10404261B1) teaches a radar target detection system for autonomous vehicles with ultra-low phase noise frequency synthesizer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648